Citation Nr: 0533181	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus, 
type II.  

The Board notes the veteran's claims file was temporarily 
transferred to the RO in Cleveland for adjudication by the 
Tiger Team, and was subsequently returned to the jurisdiction 
of the RO in Providence, Rhode Island, where the veteran 
resided at the inception of this claim.  The Board also notes 
the veteran relocated to the Philippines during the pendency 
of this case, and has since been assisted by the local RO in 
Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's active military service, which included 
duty on the USS Hugh Purvis, a Navy ship which visited the 
ocean waters off the coast of Vietnam, did not include duty 
in, or visitation to, the Republic of Vietnam.  

2.  The first indication in the evidence of record of a 
diagnosis of diabetes mellitus is in January 1993.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's diabetes 
mellitus, type II, is etiologically related active military 
service, including exposure to herbicides.  



CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service or manifested during the first year after 
discharge from service, nor may it be presumed that diabetes 
mellitus was incurred as a result of exposure to herbicides 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints of, manifestations of, or treatment for, diabetes 
mellitus.  The January 1973 discharge examination indicates 
that clinical evaluation of the endocrine system was normal.

The veteran's "Report of Discharge from Active Duty" (DD 
Form 214N) reflects that his primary service specialty was as 
a cook.  The veteran's service personnel records indicate 
that he was aboard the USS Hugh Purvis, which visited the 
waters surrounding Vietnam, from September 1967 to March 
1970.  

Post-service, VA and non-VA medical records, dated January 
1993 to April 2002, show diagnoses of diabetes mellitus.  A 
January 1993 private medical record from Dr. D. shows the 
veteran reported having diabetes mellitus for seven years.  
The diagnosis was "AO DM," or Agent Orange Diabetes 
Mellitus, but there is no indication upon what evidence, 
clinical findings, or tests the diagnosis is based.  

VA progress notes dated April 2000 to April 2002 indicate the 
veteran was seen for diabetes mellitus, among other things.  
In April 2000, the veteran reported having diabetes mellitus 
for 13 years.  On examination, he denied tingling and 
numbness on the tips of his fingers and toes.  The assessment 
was diabetes mellitus for 13 years.  

In February 2001, the veteran initiated an informal claim for 
entitlement to service connection for type II diabetes 
mellitus.  

In June 2002, Dr. S.I., a private physician who began seeing 
the veteran after Dr. D., submitted a written statement, in 
which she stated the veteran had been seen in that office 
since 1993 and had type II diabetes mellitus.  Dr. S.I. also 
submitted lab results which show the veteran's 
glycohemoglobin levels were consistent with a diagnosis of 
diabetes.  

In a March 2004 written statement, the veteran reported he 
was in Vietnam when Agent Orange was sprayed, but was aboard 
a destroyer ship during that time.  

In the November 2005 informal hearing presentation, the 
veteran's representative stated that, although the veteran 
does not contend that he went ashore in Vietnam, he does 
contend that he served within the borders, which warrants 
service connection for diabetes mellitus on a presumptive 
basis.  The representative argued that many ships considered 
deep water vessels served within the borders of Vietnam when 
they entered harbors.  He further argued that the case should 
be remanded in order to request the daily logs for the USS 
Hugh Purvis to clarify whether the ship entered the borders 
of Vietnam.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to herbicides.  In a June 
2001 letter, the RO informed the veteran of the types of 
evidence needed to substantiate his claim as well as its duty 
to assist him in substantiating his claim under the VCAA.

While the June 2001 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the February 2003 
Statement of the Case (SOC) contains the complete text of 
38 C.F.R. § 3.159(b)(1), which contains such notice.  All the 
above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  In this case, the veteran contends that he 
was exposed to the herbicide Agent Orange in service, and 
that such exposure caused his claimed diabetes mellitus, 
which is one of the diseases subject to presumptive service 
connection under this general presumption provision if it 
appears within the first post-service year.  In the veteran's 
case, however, his diabetes arose much later.

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.309(e) (2005) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.307(a)(6) (2005).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock, 10 Vet. App. at 162.

The Board notes the evidence of record indicates the veteran 
has a current diagnosis of type II diabetes mellitus.  
Therefore, we must determine whether the veteran was exposed 
to Agent Orange.  The above-described presumptions apply only 
to veterans who actually served in Vietnam (although there is 
no minimum in-country time frame provided by the law).  In 
this case, the veteran's service personnel records indicate 
that while on active duty, the veteran was aboard the USS 
Hugh Purvis, a destroyer which visited the ocean waters 
surrounding Vietnam.  

In a precedent opinion, the VA General Counsel has determined 
that, for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97 (July 1997).  In that opinion, it was noted that the 
general definition of the Vietnam era in section 101(29) was 
meant to acknowledge the period during which United States 
personnel accompanied Vietnamese troops on combat missions 
within Vietnam.  The opinion contrasted this with the 
references to service "in the Republic of Vietnam" in 38 
U.S.C.A. § 1116, which were included for a specific purpose 
relating to the use of Agent Orange and other herbicide 
agents in Vietnam.  The opinion went on to note the 
provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited above.

More recently, VA has reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes 
of presumptive service connection for Agent Orange-related 
diseases, including diabetes mellitus.  See Comments section, 
in Federal Register announcement of final rule adding 
diabetes to the list of Agent Orange presumptive diseases, 66 
Fed. Reg. 23,166 (May 8, 2001).

The Board notes that the veteran has not alleged that he ever 
went ashore in Vietnam, but instead argues that the herbicide 
known as Agent Orange was airborne and thereby caused his 
diabetes mellitus.  The Board further notes that the veteran 
has not alleged that the USS Hugh Purvis was near the shores 
of Vietnam or ever entered into the harbors or other inland 
waterways of Vietnam.  He also has not provided any 
information as to where the ship was located.  The Board 
considers this lack of information probative, and finds that 
the evidence of record shows no more than that the USS Hugh 
Purvis was located in the waters of the ocean off the coast 
of Vietnam.  

The Board does note the veteran's representative's argument 
that the USS Hugh Purvis may have entered the harbors of 
Vietnam, which would have placed the veteran within that 
nation's borders.  In making this argument, the 
representative has submitted that a remand would be necessary 
to request the daily logs of the USS Hugh Purvis in order to 
learn exactly where the ship was located.  The Board finds 
however, that a remand is not necessary in this case because, 
as noted above, the veteran has not given any indication that 
the ship was located near the shores or within the inland 
waterways of Vietnam.  Based on the foregoing, the Board 
finds that presumptive service connection cannot be granted, 
as there is no evidence that the veteran was ever in Vietnam 
as required by statute and regulation.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2005); 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  

The Board notes there is no other basis on which to grant 
service connection for the veteran's type II diabetes 
mellitus, as the first diagnosis contained in the evidence of 
record is in January 1993, which is 20 years after he was 
discharged from service.  The Board does note that the 
veteran reported having a seven-year history of diabetes 
mellitus in January 1993, and a 13-year history in April 
2000.  However, there is no evidence of record which supports 
these contentions, and the veteran did not indicate who 
rendered the diagnosis.  In this regard, the Board also notes 
there is no indication that the veteran has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Furthermore, even if we assumed 
the veteran was diagnosed with diabetes mellitus in 1986, 
which is seven years before 1993, service connection would 
still not be warranted, as the diagnosis was not rendered 
within one year from the date the veteran was discharged from 
service.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for type II diabetes mellitus, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides, is denied.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


